Exhibit 10.1

 

Execution Copy

 

U-STORE-IT TRUST

 

CONTROLLED EQUITY OFFERINGSM

 

AMENDMENT NO. 1 TO
SALES AGREEMENT

 

January 26, 2011

 

CANTOR FITZGERALD & CO.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated April 3, 2009 (the “Sales
Agreement”), among Cantor Fitzgerald & Co. (“CF&Co”), U-Store-It Trust, a
Maryland real estate investment trust (the “Company”), and U-Store-It, L.P., a
Delaware limited partnership (the “Operating Partnership”), pursuant to which
the Company agreed to sell through CF&Co, as sales agent, up to 10,000,000
shares of the Company’s common shares of beneficial interest, par value $0.01
per share.  All capitalized terms used in this Amendment No. 1 to Sales
Agreement among CF&Co, the Company and the Operating Partnership (this
“Amendment”) and not otherwise defined shall have the respective meanings
assigned to them in the Sales Agreement.  CF&Co, the Company and the Operating
Partnership agree as follows:

 

A. Amendments to Sales Agreement.  The Sales Agreement is amended as follows:

 

1.

 

The first sentence of the second paragraph of Section 1 of the Sales Agreement
is hereby deleted and replaced with the following:

 

“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell through CF&Co, acting as agent and/or principal, up to 15,000,000 shares
(the “Shares”) of the Company’s common shares of beneficial interest, par value
$0.01 per share (the “Common Shares”).”

 

 

 

2.

 

In Section 6(p) of the Sales Agreement, the reference to “Deloitte & Touche LLP”
shall be replaced with “KPMG LLP”.

 

 

 

3.

 

In Section 7(o) of the Sales Agreement, the references to “Venable LLP” and
“Bass, Berry & Sims PLC” each shall be replaced with “Pepper Hamilton LLP”.

 

 

 

4.

 

In Section 12 of the Sales Agreement, (i) the reference to “fax no. (212)
884-8494, Attention: Dean M. Colucci” shall be replaced with “fax no. (212)
884-8466, Attention: Daniel I. Goldberg”; (ii) the reference to “fax no. (610)
293-5720” shall be replaced with “fax no. (610) 293-5729”; and (iii) the
reference to “Bass, Berry & Sims PLC, 100 Peabody Place, Suite 900, Memphis,
Tennessee 38103, fax no. (888) 543-4644, Attention: John A. Good” shall be
replaced with “Pepper Hamilton LLP, 3000 Two Logan Square, Philadelphia,
Pennsylvania 19103, fax no. (215) 981-4750, Attention: Michael H. Friedman”.

 

1

--------------------------------------------------------------------------------


 

5.

 

The first sentence of the Placement Notice attached as Schedule 1 to the Sales
Agreement shall be amended to add “as amended on January 26, 2011” immediately
before “(the “Agreement”)” at the end thereof.

 

 

 

6.

 

Schedule 4 to the Sales Agreement shall be replaced in its entirety with the
schedule set forth as Exhibit A hereto.

 

 

 

7.

 

The first sentence of the Officer Certificate attached as Exhibit 7(n) to the
Sales Agreement is amended to add “as amended on January 26, 2011” immediately
before “(the “Sales Agreement”)” at the end thereof.

 

 

 

8.

 

In Exhibit 7(o)(1) of the Sales Agreement, the reference to “Venable LLP” shall
be replaced with “Pepper Hamilton LLP”.

 

B.            Prospectus Supplement.  The Company agrees to file a
424(b) Prospectus Supplement reflecting this Amendment within 2 business days of
the date hereof.

 

C.            No Other Amendments.  Except as set forth in Part A above, all the
terms and provisions of the Sales Agreement shall continue in full force and
effect.

 

D.            Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Amendment by one party to the other may be made by facsimile or email
transmission.

 

2

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company, the
Operating Partnership and CF&Co, please so indicate in the space provided below
for that purpose, whereupon this Amendment No. 1 to Sales Agreement shall
constitute a binding agreement among the Company, Operating Partnership and
CF&Co.

 

 

Very truly yours,

 

 

U-STORE-IT TRUST

 

 

 

By:

/s/ Christopher Marr

 

Name:

Christopher Marr

 

Title:

President and Chief Investment Officer

 

 

 

 

 

U-STORE-IT, L.P.

 

By: U-Store-It Trust, its general partner

 

 

 

By:

/s/ Christopher Marr

 

Name:

Christopher Marr

 

Title:

President and Chief Investment Officer

 

 

ACCEPTED as of the date first-above written:

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

Name:

Jeffrey Lumby

 

Title:

Managing Director

 

 

[Signature Page to Amendment No. 1 to Sales Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE 4

 

SCHEDULE OF SUBSIDIARIES

 

Subsidiary

 

Jurisdiction of Organization

U-Store-It, L.P.

 

Delaware

Acquiport/Amsdell III, LLC

 

Delaware

Acquiport/Amsdell IV, LLC

 

Delaware

Acquiport/Amsdell VI, LLC

 

Delaware

Lantana Property Owner’s Association, Inc.

 

Florida

U-Store-It Development LLC

 

Delaware

U-Store-It Mini Warehouse Co.

 

Ohio

U-Store-It Trust Luxembourg S.ar.l.

 

Luxembourg

USI II, LLC

 

Delaware

USI Overseas Development Holding L.P.

 

Delaware

USI Overseas Development LLC

 

Delaware

USIFB LP

 

London

USIFB LLP

 

London

YASKY LLC

 

Delaware

YSI I LLC

 

Delaware

YSI II LLC

 

Delaware

YSI III LLC

 

Delaware

YSI IV LLC

 

Delaware

YSI IX GP LLC

 

Delaware

YSI IX LP

 

Delaware

YSI IX LP LLC

 

Delaware

YSI Management LLC

 

Delaware

YSI V LLC

 

Delaware

YSI VI LLC

 

Delaware

YSI VII GP LLC

 

Delaware

YSI VII LP

 

Delaware

YSI VII LP LLC

 

Delaware

YSI VIII GP LLC

 

Delaware

YSI VIII LP

 

Delaware

YSI VIII LP LLC

 

Delaware

YSI X GP LLC

 

Delaware

YSI X LP

 

Delaware

YSI X LP LLC

 

Delaware

YSI XI GP LLC

 

Delaware

YSI XI LP

 

Delaware

YSI XI LP LLC

 

Delaware

YSI XII GP LLC

 

Delaware

YSI XII LP

 

Delaware

YSI XII LP LLC

 

Delaware

YSI XIII GP LLC

 

Delaware

YSI XIII LP

 

Delaware

YSI XIII LP LLC

 

Delaware

YSI XIV GP LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

YSI XIV LP

 

Delaware

YSI XIV LP LLC

 

Delaware

YSI XV LLC

 

Delaware

YSI XVI LLC

 

Delaware

YSI XVII GP LLC

 

Delaware

YSI XVII LP

 

Delaware

YSI XVII LP LLC

 

Delaware

YSI XX GP LLC

 

Delaware

YSI XX LP

 

Delaware

YSI XX LP LLC

 

Delaware

YSI XXI LLC

 

Delaware

YSI XXII LLC

 

Delaware

YSI XXIII LLC

 

Delaware

YSI XXIV GP LLC

 

Delaware

YSI XXIV LP LLC

 

Delaware

YSI XXIX GP LLC

 

Delaware

YSI XXIX LP

 

Delaware

YSI XXIX LP LLC

 

Delaware

YSI XXV GP LLC

 

Delaware

YSI XXV LP

 

Delaware

YSI XXV LP LLC

 

Delaware

YSI XXVI GP LLC

 

Delaware

YSI XXVI LP

 

Delaware

YSI XXVI LP LLC

 

Delaware

YSI XXVII GP LLC

 

Delaware

YSI XXVII LP

 

Delaware

YSI XXVII LP LLC

 

Delaware

YSI XXVIII GP LLC

 

Delaware

YSI XXVIII LP

 

Delaware

YSI XXVIII LP LLC

 

Delaware

YSI XXX LLC

 

Delaware

YSI XXXI LLC

 

Delaware

YSI XXXII LLC

 

Delaware

YSI XXXIII LLC

 

Delaware

YSI XXXIIIA LLC

 

Delaware

YSI XXXIV LLC

 

Delaware

YSI XXXV LLC

 

Delaware

YSI XXXVII LLC

 

Delaware

YSI XXXVIII LLC

 

Delaware

YSI XXXIX LLC

 

Delaware

YSI XXXX LLC

 

Delaware

YSI XXXXI LLC

 

Delaware

YSI XXXXII LLC

 

Delaware

YSI XXXXIII LLC

 

Delaware

YSI XXXXIV LLC

 

Delaware

YSI XXXXV LLC

 

Delaware

YSI XXXXVI LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

YSI XXXXVII LLC

 

Delaware

YSI XXXXVIII LLC

 

Delaware

YSI XLIX LLC

 

Delaware

YSI L LLC

 

Delaware

YSI Venture LP LLC

 

Delaware

YSI Venture GP LLC

 

Delaware

YSI-HART Limited Partnership

 

Delaware

YSI HART TRS, Inc.

 

Delaware

Storage Asset Management, LLC

 

Delaware

Property Guard, LLC

 

Delaware

YSI Burke Lake, LLC

 

Delaware

 

--------------------------------------------------------------------------------